NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.



In the Supreme Court of Georgia



                                                   Decided: August 9, 2022


                     S22A0670. MATHEWS v. THE STATE.


        PETERSON, Presiding Justice.

       Following a joint trial with co-defendant Shelton Jackson,

Jarvis Mathews was convicted of felony murder, aggravated assault,

and possession of a firearm during the commission of a felony for the

fatal shooting of Grant Reynolds and the non-fatal shootings of

Larentae and Roger Mumphery. 1 On appeal, Mathews argues that



       1 The crimes occurred on May 17, 2001. In November 2001, a Fulton
County grand jury indicted Mathews and Jackson for malice murder (Count
1); felony murder (Count 2); aggravated assault on Reynolds, Larentae, and
Roger (Counts 3, 6, and 7, respectively); and possession of a firearm during the
commission of a felony (Count 8). Jackson was charged with additional counts
(Counts 4 and 5) that were later dismissed. At a joint trial in May 2003,
Mathews was found guilty of all charges except malice murder. Jackson was
found guilty on all charges, and we affirmed his convictions on appeal. See
Jackson v. State, 282 Ga. 494 (651 SE2d 702) (2007).
       The trial court sentenced Mathews to life in prison for Count 2, 20-year
terms for Counts 6 and 7 to run concurrently with each other and with Count
2, and a 5-year term for Count 8 to run consecutively to the preceding counts.
The trial court merged Count 3 with Count 2 for sentencing purposes. Mathews
(1) the evidence was insufficient to support his convictions; (2) the

trial court impermissibly allowed the State to establish his guilt

under a party-to-a-crime theory even though this theory was not

alleged in the indictment; (3) the State improperly commented on

his pre-arrest silence; and (4) he received ineffective assistance of

counsel.

      We conclude that the evidence is sufficient to support

Mathews’s convictions — two eyewitnesses testified that he

participated in the crimes. His claim that he was improperly

convicted as a party to a crime is meritless, because the evidence

supported a finding that he directly committed the crimes;




timely filed a pro se motion for new trial in June 2003. In 2015, the trial court
entered an order clarifying that Mathews’s pro se motion was valid and noting
that a prior order appointing appellate counsel had not been provided to the
local Public Defender’s Office. In 2018, new counsel filed a purported “Out-of-
Time Motion for New Trial,” which actually functioned merely as an
amendment to Mathews’s earlier pro se motion for new trial, given the trial
court’s ruling that the earlier motion was valid. It is unclear why the case
languished for so long without meaningful action, but after the case was
reassigned to a different division of the court in 2020, the new judge acted
promptly. Following a hearing in March 2021, the trial court denied Mathews’s
motion for new trial on September 1, 2021. Mathews filed a timely notice of
appeal and his case was docketed to this Court’s April 2022 term and orally
argued on June 21, 2022.
                                       2
moreover, the indictment charged him and Jackson jointly for

committing the crimes, so he was on notice that he could be

convicted as a party to a crime. Mathews waived his challenge to the

State’s comment on his pre-arrest silence, and cannot assert a claim

based on the State’s comment on his co-defendant’s pre-arrest

silence. Trial counsel was not deficient in failing to argue that the

evidence was insufficient to convict Mathews as a party to a crime

or failing to object to the trial court’s jury instruction on party to a

crime. Finally, trial counsel was not deficient in failing to object to

the State’s comments on Jackson’s pre-arrest silence, and even if

counsel was deficient in failing to object to comments on Mathews’s

pre-arrest silence, this deficiency did not prejudice Mathews because

the comments were brief and the evidence of guilt was strong. We

therefore affirm.

     As described in co-defendant Jackson’s appeal, the trial

evidence showed the following.

     [O]n May 17, 2001, Larentae Mumphery, Grant Reynolds,
     and Roger Mumphery (Larentae’s cousin) went to an
     apartment complex in Atlanta to meet with Jackson and

                                   3
Jarvis Mathews so that Reynolds could inspect and
possibly purchase a set of tire rims. Larentae Mumphery
and Mathews had known each other in middle school and
high school, and about a week before May 17, 2001,
Larentae saw Mathews at a gas station and asked
Mathews about some rims that were on his car. Mathews
told Larentae that he had some more rims at his house,
and Larentae later called Mathews and arranged to meet
him at the foregoing apartment complex in order for
Grant Reynolds to look at the rims. Larentae testified
that Reynolds was not going to purchase the rims that day
and did not have any money with him. According to
Larentae, the trio met Mathews at the apartment about
4:00 p.m. on May 17, and Mathews called someone on his
cell phone and told the person to bring the rims to the
apartment.

Larentae testified that, a few minutes later, Jackson
arrived at the apartment. Larentae stated that Jackson
stood in the door of the apartment and never came inside;
that Jackson and Reynolds spoke in the doorway; that he
(Larentae) could see them the whole time; that Jackson
screamed “where’s the money”; and that Jackson then
started shooting at the Mumpherys and Reynolds.
According to Larentae, after Jackson started shooting,
Reynolds “tussled” with Jackson and Reynolds then
jumped back into the apartment. Larentae added that
Reynolds and Jackson did not “tussle” before the shooting
started. Larentae testified that, once Jackson shot at
Reynolds, he pointed the gun at him and fired the gun.
According to Larentae, once the shooting started,
“everybody just started running” and tried to get out a
back door or window that had burglar bars on it. Larentae
added that, while the victims were running around,
Jackson continued to shoot at them, and that, because he

                           4
     (Larentae) could not find a way out of the apartment other
     than through the front door, he laid down and played
     dead. Larentae also testified that he could not tell if
     Mathews had a gun, and that he did not know the exact
     number of shots that were fired, but that it seemed like it
     was about ten shots.

     Roger Mumphery gave testimony that was consistent
     with the testimony given by Larentae, except that Roger
     testified that Mathews also fired some shots. According to
     Roger, when Jackson and Reynolds were standing in the
     door, Jackson asked Reynolds “where the money at” and
     then started shooting at Reynolds. Reynolds then jumped
     into the apartment, and Jackson started shooting at the
     Mumpherys and Reynolds. Roger testified that all three
     victims were running around the apartment screaming
     that they did not have any money, and that Jackson was
     shouting “where the money at” and shooting at them.
     Roger added that Reynolds was not armed when he went
     to the apartment.

Jackson v. State, 282 Ga. 494, 495-496 (1) (651 SE2d 702) (2007).

Roger repeatedly testified that Mathews and Jackson were both

shooting at the victims from the doorway and asking for money.

Roger said that Mathews had a chrome revolver, while Jackson had

a black gun.

     During the shooting, Larentae Mumphery was shot once
     in the thigh, and Grant Reynolds was shot twice and died
     from his wounds. Reynolds was found in a hallway off the
     main living room of the apartment. Police found eight

                                 5
     shell casings at the crime scene, including some in the
     hallway and around the living room, and forensic
     evidence established that they were all fired from one
     gun. Moreover, the medical examiner testified that there
     was no soot, searing, or stippling on Reynolds, indicating
     that he was shot from a distance of greater than three
     feet. Jackson and Mathews fled the crime scene
     immediately after the shooting.

Id. at 496 (1). Although the shell casings found at the apartment

were all fired from the same semi-automatic weapon, a firearms

examiner testified that a revolver does not automatically eject its

spent cartridge casings; they have to be manually extracted.

     1. Mathews argues that the evidence was insufficient to

support his convictions for the felony murder and aggravated

assault of Reynolds and the aggravated assault of Larentae.

Mathews’s challenge to his conviction for the aggravated assault of

Reynolds is moot because that count merged with the felony murder

conviction. See Anderson v. State, 299 Ga. 193, 196 (1) n.4 (787 SE2d

202) (2016). We conclude that the evidence was sufficient to support




                                 6
Mathews’s convictions for the felony murder of Reynolds and

aggravated assault of Larentae. 2

      When evaluating the sufficiency of evidence as a matter of

federal due process, we must determine whether a rational trier of

fact could have found the defendant guilty beyond a reasonable

doubt. See Jackson v. Virginia, 443 U.S. 307, 319 (99 SCt 2781, 61

LE2d 560) (1979). In making that determination, “we view the

evidence in the light most favorable to the verdict, and we put aside

any questions about conflicting evidence, the credibility of

witnesses, or the weight of the evidence, leaving the resolution of

such things to the discretion of the [jury].” Wilkerson v. State, 307

Ga. 574, 574 (837 SE2d 300) (2019) (citation omitted).

      The evidence recounted above authorized the jury to find

Mathews guilty of the felony murder of Reynolds and the aggravated

assault of Larentae. Mathews acknowledges that Roger testified


      2Mathews does not challenge his convictions for the aggravated assault
of Roger and possession of a firearm during the commission of a felony, and we
no longer review sua sponte the sufficiency of the evidence, except that of
murder convictions resulting in the death penalty. See Davenport v. State, 309
Ga. 385, 398-399 (4) (b) (846 SE2d 83) (2020).
                                      7
that Mathews fired a handgun, and appears to argue that this

testimony establishes his guilt only as to the aggravated assault

against Roger, because Mathews maintains that there is no evidence

that he was the person who directly committed the crimes of felony

murder of Reynolds or aggravated assault of Larentae. Mathews

contends that the jury came to the same assessment of the evidence

by finding him not guilty of malice murder. But we do not know the

reasoning behind the verdicts the jury issued; the jury may have

acquitted Mathews of malice murder not because the evidence failed

to show that he fired a handgun, but because they thought he did

not act with the requisite malice in doing so. See Collins v. State,

312 Ga. 727, 735 (3) (864 SE2d 85) (2021) (“[A] jury is clearly

authorized to find a defendant guilty of felony murder even where it

finds that a defendant did not possess the requisite ‘malice’ to

sustain a malice murder conviction[.]”); see also Dugger v. State, 297

Ga. 120, 122-123 (4) (772 SE2d 695) (2015) (verdicts of guilty on

felony murder and not guilty on malice murder are not necessarily

inconsistent because a jury may find a defendant guilty of felony

                                  8
murder but find that he did not have the requisite malice to support

a malice murder conviction).

     Moreover, contrary to Mathews’s claims, Roger’s testimony

was not that Mathews shot just at Roger. Instead, Roger said that

Mathews fired in the direction of the victims. This was sufficient to

support a conviction of aggravated assault as to Larentae. And even

though the evidence is not clear as to whether it was Mathews or

Jackson who fired the shot that killed Reynolds, this did not absolve

Mathews of guilt as a party to the crime of felony murder.

     [A] conviction as a party to a crime requires proof that the
     defendant shared a common criminal intent with the
     principal perpetrator of the crime. . . . [C]riminal intent is
     a question for the jury, and it may be inferred from that
     person’s conduct before, during, and after the commission
     of the crime.

Jones v. State, 292 Ga. 656, 658 (1) (a) (740 SE2d 590) (2013).

“[F]elony murder requires only that the defendant possessed the

requisite criminal intent to commit the underlying felony — in this

case, aggravated assault, which also does not require intent to kill.”

Ware v. State, 303 Ga. 847, 849 (II) (815 SE2d 837) (2018) (citations


                                   9
and punctuation omitted).

     Here, the evidence showed that Mathews met the victims, took

them to the apartment, and called someone to bring rims to show

the victims; Jackson soon showed up, and he and Mathews soon

began firing at the victims demanding money. Mathews fled the

apartment when Jackson did. Therefore, even assuming that

Mathews did not fire the shot that killed Reynolds or shoot at

Larentae, the trial evidence shows that Mathews shared Jackson’s

criminal intent to shoot at the victims because Mathews committed

the same acts. This authorized the jury to conclude that he was at

least a party to the crimes of felony murder of Reynolds and

aggravated assault of Larentae. See Harris v. State, 312 Ga. 602,

604-605 (2) (864 SE2d 31) (2021) (“[E]ven if someone else fired the

fatal shot, it is clear that Appellant . . . joined in the attack on the

victim,” and the jury was authorized to conclude that he was at least

a party to the crime (citation and punctuation omitted)); Teasley v.

State, 288 Ga. 468, 469 (704 SE2d 800) (2010) (that defendant did

not actually fire the gun that fatally wounded the victim was

                                  10
immaterial to his conviction as a party to the crime of malice

murder).

     2. Mathews next argues that the trial court erred in allowing

the prosecution to deviate from the allegations in the indictment and

offer proof that he committed the crimes in an uncharged manner.

Mathews argues that the evidence at trial and the court’s

instructions to the jury on party to a crime allowed him to be

convicted for merely helping co-defendant Jackson, while the

indictment specifically charged him with directly committing the

crimes. We interpret Mathews’s argument as raising two types of

claims: (1) fatal variance and (2) a challenge to the court’s jury

instructions. Neither has merit.

     (a) There was no fatal variance.

     In evaluating whether there is a fatal variance between the

indictment and the trial evidence, our inquiry focuses on “whether

there has been such a variance as to affect the substantial rights of

the accused.” Roscoe v. State, 288 Ga. 775, 776 (3) (707 SE2d 90)

(2011) (citation and punctuation omitted). Generally, a variance is

                                   11
fatal only if the allegations: (1) fail to “definitely inform the accused

as to the charges against him so as to enable him to present his

defense and not be taken by surprise” and (2) are not “adequate to

protect the accused against another prosecution for the same

offense.” Id. Mathews cannot make this showing.

     Mathews points out that the language in the indictment

charged that “during the commission of a felony” he caused Roger’s

death “by shooting him with a gun” (felony murder) and that he

“unlawfully commit[ted] an assault upon” Larentae “by shooting

him with a handgun” (aggravated assault); he argues that these

allegations necessarily required proof that he directly committed

those offenses. But the evidence described above would support a

finding that Mathews directly committed the aggravated assault of

Larentae based on Roger’s testimony that Mathews fired at the

victims.

     As for the felony murder charge, even if the evidence does not

establish which defendant — Jackson or Mathews — directly killed

Reynolds by firing the fatal shot, the evidence did support a finding

                                   12
that at least one of them did, and the indictment charged them

jointly with causing Reynolds’s death. Mathews misreads the felony

murder count as charging Mathews and Jackson with both firing a

handgun that caused Reynolds’s death. The indictment did not do

so, but charged them collectively, such that the action of one could

be attributed to the other. See Leeks v. State, 303 Ga. 104, 106 (2)

(810 SE2d 536) (2018) (“[A]n indictment need not charge a defendant

under a party to a crime theory in order for the defendant's

culpability to be proven in that manner.”); Lebis v. State, 302 Ga.

750, 760 (II) (B) (808 SE2d 724) (2017) (under party to a crime

theory, the act of either the defendant or his co-defendants “was the

act of the other and each is as fully responsible for the act of the

other as if he had committed that act”). Because the State was not

required to charge Mathews as a party to a crime in order to prove

his guilt in that manner, he cannot show that he was unable to

present a viable defense, or that he was surprised at trial. Therefore,

his fatal variance claim fails. See Lebis, 302 Ga. at 759-760 (II) (B)

(citing approvingly Davis v. State, 287 Ga. App. 786, 787 (653 SE2d

                                  13
104) (2007), a Court of Appeals opinion that rejected a similar fatal

variance claim where the trial evidence authorized a finding that

the defendant was a party to the crime).

     (b) The trial court did not err in instructing the jury on party to
a crime.

      Mathews challenges the following jury charge that the trial

court gave:

      Every party to a crime may be charged with and convicted
      of commission of the crime. A person is a party to a crime
      only if that person directly commits the crime or
      intentionally helps in the commission of the crime.

      Mathews argues that this instruction did not track the

language of OCGA § 16-2-20, which articulates when someone is a

party to a crime, and improperly substituted without definition

“helps” for the statutory text’s “intentionally aids and abets,”

thereby creating the possibility that he was convicted merely for

unwittingly      or   unknowingly        helping     Jackson. 3     Mathews’s


      3  The State argues that Mathews did not preserve his challenge to the
jury instruction because he did not object to it. But at the time of Mathews’s
trial in 2003, a criminal defendant was not required to object to a jury charge
in order to preserve error in it for appeal; failure to preserve would occur only

                                       14
arguments relating to the use of “helps” versus “aids and abets” have

been rejected by this Court in the past. See, e.g., Sharpe v. State, 272

Ga. 684, 688 (6) (531 SE2d 84) (2000) (“Aiding and abetting

encompasses the concept of helping in the commission of a crime.”).

And, contrary to Mathews’s argument, the trial court’s instruction

did not omit a mens rea requirement. The trial court specifically

instructed that a party must “intentionally” help another to be

convicted as a party to a crime. This claim of error therefore fails.

      3. Mathews argues that the State violated the bright-line rule

that this Court announced in Mallory v. State, 261 Ga. 625 (409

SE2d 839) (1991), that the State may not comment on a defendant’s

silence prior to arrest or failure to come forward voluntarily, even

when the defendant chooses to testify at trial. Id. at 630 (5).

Mathews argues that the State improperly commented on his pre-



where, in response to a trial court’s request for exceptions, a defendant failed
to list any or reserve the right to object. See, e.g., Brockman v. State, 292 Ga.
707, 730 (17) (739 SE2d 332) (2013); Rivers v. State, 250 Ga. 303, 309 (7) (298
SE2d 1) (1982); compare State v. Kelly, 290 Ga. 29, 31-32 (1) (718 SE2d 232)
(2011) (noting that OCGA § 17-8-58 (b), effective July 1, 2007, provides that
unobjected-to jury charges are reviewed only for plain error). Mathews
reserved the right to object, thereby preserving the issue for our review.
                                       15
arrest silence during closing arguments when it argued, “Jarvis

Mathews never bothered to call the police. Jarvis Mathews never at

any time indicated to anybody what happened.” Mathews concedes

that he did not object to this argument. As a result, his claim is not

preserved for review. See, e.g., Landers v. State, 270 Ga. 189, 190-

191 (2) (508 SE2d 637) (1998).4

      Matthews also argues that the State’s Mallory violations in

cross-examining Jackson were “effectively impart[ed]” to him. We

have specifically rejected this type of argument. See Romer v. State,

293 Ga. 339, 343 (2) (745 SE2d 637) (2013) (“[I]n the more than two

decades since Mallory was decided, we have not extended its holding

to prohibit comments on the silence or failure to come forward of


      4 In a supplemental brief, Mathews argues that the current Evidence
Code permits plain error review of improper argument. But Mathews was tried
under the old Evidence Code. Even if we were to apply the current Evidence
Code to his claims, he would have no Mallory claim at all because we have held
that Mallory was abrogated by the current code. See State v. Orr, 305 Ga. 729,
739 (3) (827 SE2d 892) (2019). Moreover, even under the current code,
challenges to opening or closing arguments that were not first raised by
objection in the trial court are waived and not reviewed for plain error. See
Moon v. State, 311 Ga. 421, 426 (4) (858 SE2d 18) (2021); see also Simmons v.
State, 299 Ga. 370, 372-374 (2) (788 SE2d 494) (2016) (decided before Orr and
concluding that Mallory challenges to opening and closing arguments were
waived when not first raised by objection in the trial court).
                                     16
witnesses other than the criminal defendant who is on trial, and we

see no reason to do so now.”).

     4. Mathews argues that his trial counsel was constitutionally

ineffective in several ways. We disagree.

     To prevail on his claim, Mathews must show both that his

counsel’s performance was constitutionally deficient and that he

was prejudiced by this deficient performance. See Strickland v.

Washington, 466 U.S. 668, 687 (104 SCt 2052, 80 LE2d 674) (1984).

To establish deficient performance, Mathews must “overcome the

strong presumption that counsel’s performance fell within a wide

range of reasonable professional conduct, and that counsel’s

decisions were made in the exercise of reasonable professional

judgment.” Mims v. State, 304 Ga. 851, 855 (2) (823 SE2d 325) (2019)

(citation and punctuation omitted). “[D]ecisions regarding trial

tactics and strategy may form the basis for an ineffectiveness claim

only if they were so patently unreasonable that no competent

attorney would have followed such a course.” Richards v. State, 306

Ga. 779, 781 (2) (833 SE2d 96) (2019) (citation and punctuation

                                 17
omitted). To demonstrate prejudice, Mathews must establish “a

reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different. A reasonable

probability is a probability sufficient to undermine confidence in the

outcome.” Mims, 304 Ga. at 855 (2) (citation and punctuation

omitted). Failure to meet either prong of the Strickland test is fatal

to an ineffective assistance claim. See Smith v. State, 296 Ga. 731,

733 (2) (770 SE2d 610) (2015).

     (a) Mathews argues that trial counsel was ineffective for failing

to move for a directed verdict or, in closing, argue to the jury that

the evidence was insufficient to prove that he acted as a party to the

crime. Mathews argues that there was no evidence introduced at

trial that he knowingly or intentionally helped Jackson in the

crimes. Mathews has failed to show that trial counsel was deficient

on this point because, as discussed above in Division 1, there was

sufficient evidence from which the jury could conclude that he

directly committed the crimes or, at a minimum, find that he was a

party to the crimes.

                                 18
     (b) Mathews next argues that trial counsel was ineffective for

failing to object to the trial court’s instruction on party to a crime.

Mathews has failed to show that trial counsel was deficient on this

point for the reasons discussed in Division 2 (b). See Sampson v.

State, 282 Ga. 82, 85 (6) (646 SE2d 60) (2007) (the failure to make

meritless objections cannot support an ineffectiveness claim).

     (c) Mathews argues that his trial counsel was ineffective for

failing to raise a Mallory objection when the State commented on his

and Jackson’s pre-arrest silence and failure to come forward sooner.

Jackson had separate counsel, and Mathews points to no authority

suggesting that his trial counsel could have objected to the State’s

comments on Jackson’s pre-arrest silence. See Romer, 293 Ga. at 343

(2) (Mallory does not prohibit comments on the silence of witnesses

“other than the criminal defendant who is on trial”).

     Even if trial counsel was deficient in failing to object to the

State’s comments on Mathews’s pre-arrest silence, 5 Mathews cannot


     5  The State argues that we should explicitly overrule Mallory to the
extent that it still applies to cases tried before the current Evidence Code

                                    19
show that there is a reasonable probability that the outcome would

have been different but for counsel’s deficiency. The State’s

comments on Mathews’s pre-arrest silence were brief, a mere two

sentences during closing argument. This passing reference cannot

reasonably have affected the outcome of the trial because the

eyewitness testimony of the Mumpherys — one of whom (Larentae)

had known Mathews since middle school — provided strong

evidence of guilt. See Rowland v. State, 306 Ga. 59, 66 (3) (829 SE2d

81) (2019) (“Given the strong evidence of [defendant’s] guilt and the

minimal use by the prosecutor of the challenged evidence of

[defendant’s] pre-arrest failure to come forward, it is highly probable

that any error in the admission of that evidence did not contribute

to the verdict.”); Jackson v. State, 305 Ga. 614, 620 (2) (a) (825 SE2d




became effective on January 1, 2013. See Orr, 305 Ga. at 732-739 (2)-(3) & n.6
(827 SE2d 892) (2019) (holding that Mallory’s categorical exclusionary rule,
“best characterized as judicial lawmaking,” was abrogated by the current
Evidence Code, and leaving for another day whether Mallory should continue
to be applied to cases tried under the old Evidence Code). Given our resolution
of Mathews’s claims, it is unnecessary to reconsider Mallory in this case. And
the passage of time continues to diminish the number of old-code cases in
which overruling Mallory might make some difference.
                                      20
188) (2019) (concluding that the testimony of two eyewitnesses

provided strong evidence of guilt); Barnes v. State, 269 Ga. 345, 352

(12) (496 SE2d 674) (1998) (the “weight of the evidence” rendered

harmless the State’s improper comments on defendant’s pre-arrest

silence). Therefore, this claim of error fails.

     Judgment affirmed. All the Justices concur.




                                   21